<.•~•.,•,-.    c-· _,. . . .




              AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of l
                                                                                                                                                                  'IO:·
                                                                                                                                                                  cf-.

                                                          UNITED STATES DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA

                                           United States of America                        JUDGMENT IN A CRIMINAL CASE
                                                          V.                               (For Offenses Committed On or After November 1, 1987)


                                                Francisco Pina                             Case Number: 3: l 9-mj-22853

                                                                                          Robert Carried                                           .,
                                                                                          Defendant's Attorney


              REGISTRATION NO. 86538298
                                                                                                                              JUL l 7 2019
              THE DEFENDANT:
                   I ded gm·1ty to count(s) 1 of Comp Iam
               ~ pea
               lvl                                      . t                           CL~:'.:'•:~!Buis-rR:c·r
                                                                                  sournu1,~                       counr
                                                                                                01sT1;1cr 01, c;,r,,   'Fn
               D was found guilty to count(;_s)::-----'------------------1:!!f::::::::::::.._::'.,.~~~-"--""'--.l.,"""tc~i10~·p:t'/u~TY
                               after a plea of not guilty.
                               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
              Title & Section                            Nature of Offense                                                   Count Number(s)
              8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                         1
               D The defendant has been found not guilty on count(s)
                                                                                       -------------------
               •               Count(s)
                                          ------------------
                                                                                           dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                                  ,6 TIME SERVED                       D _ _ _ _ _ _ _ _ _ days

                [:g]Assessment: $10 WAIVED [:g] Fine: WAIVED
               [:g] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
               •    Court recommends defendant be deported/removed with relative, - - - ~ - - - - - charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                        Wednesday, July 17, 2019
                                                                                        Date of Imposition of Sentence



                                                                                        nlilLR~ocK
                                          I}    /.;?//
              Received                 tl:6,,!)f:{fL..
                                    _D_U_SM-"."'--=-----

                                                                                        UNITED STATES MAGISTRATE JUDGE



              Clerk's Office Copy                                                                                                     3: 19-mj-22853
